                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KURT L. LEACH,

             Plaintiff,                       Case No. 18-11814

v.                                            Paul D. Borman
                                              United States District Judge

JOHN BALINT, ET AL.,                          R. Steven Whalen
                                              United States Magistrate Judge
          Defendants.
_____________________/

 OPINION AND ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS TO
 THE MAGISTRATE JUDGE’S ORDER (ECF NO. 21) AND (2) AFFIRMING
 MAGISTRATE JUDGE WHALEN’S OCTOBER 12, 2018 ORDER DENYING
               MOTION TO STRIKE (ECF NO. 17)

      On October 12, 2018, Magistrate Judge R. Steven Whalen issued an Order

denying Plaintiff’s Motion to Strike Defendants Answers/Defenses to Complaint.

(ECF No. 17, Order Denying Motion to Strike [Doc. # 14].) On October 18, 2018,

Plaintiff filed a “Motion for Objection to Magistrate’s Report and Recommendation,”

which the Court construes as an Objection the Magistrate Judge’s October 12, 2018

non-dispositive pretrial Order. 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil

Procedure 72(a) both provide that a district judge must modify or set aside any portion

of a magistrate judge’s non-dispositive pretrial order found to be “clearly erroneous

or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). The United States

                                          1
Supreme Court and the Sixth Circuit Court of Appeals have stated that “a finding is

‘clearly erroneous’ when although there is evidence to support it, the reviewing court

on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)

(explaining the clearly erroneous standard under Rule 52(a)); Hagaman v. Comm'r of

Internal Revenue, 958 F.2d 684, 690 (6th Cir. 1992) (quoting U.S. Gypsum Co.). See

also United States v. Mandycz, 200 F.R.D. 353, 356 (E.D. Mich. 2001) (explaining the

standard under Rule 72(a)).

      “This standard plainly does not entitle a reviewing court to reverse the finding

of the [Magistrate Judge] simply because it is convinced that it would have decided

the case differently.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573

(1985) (interpreting the clearly erroneous standard in Rule 52(a)). The Sixth Circuit

has noted that: “The question is not whether the finding is the best or only conclusion

that can be drawn from the evidence, or whether it is the one which the reviewing

court would draw. Rather, the test is whether there is evidence in the record to

support the lower court’s finding, and whether its construction of that evidence is a

reasonable one.” Heights Cmty. Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th

Cir. 1985).

      “The ‘clearly erroneous’ standard applies only to the magistrate judge’s factual


                                          2
findings; his legal conclusions are reviewed under the plenary ‘contrary to law’

standard. . . . Therefore, [the reviewing court] must exercise independent judgment

with respect to the magistrate judge’s conclusions of law.” Haworth, Inc. v. Herman

Miller, Inc., 162 F.R.D. 289, 291 (W.D. Mich.1995) (citing Gandee v. Glaser, 785 F.

Supp. 684, 686 (S.D. Ohio 1992)). “‘An order is contrary to law when it fails to apply

or misapplies relevant statutes, case law, or rules of procedure.’” Mattox v. Edelman,

No. 12-13762, 2014 WL 4829583, at *2 (E.D. Mich. Sept. 29, 2014) (quoting Ford

Motor Co. v. United States, No. 08–12960, 2009 WL 2922875, at *1 (E.D. Mich.

Sept. 9, 2009)).

      Plaintiff’s “objection,” like his underlying motion to strike, is more in the

nature of a substantive response to a dispositive motion, which was not pending at the

time Plaintiff filed his motion to strike the Defendants’ answer and affirmative

defenses to the Complaint. In fact Plaintiff’s “objection” is largely a cut and paste of

his motion to strike. Plaintiff reiterates his argument that Defendants’ counsel lacked

firsthand knowledge of the facts alleged in the Complaint, which Magistrate Judge

Whalen correctly explained is not required under Fed. R. Civ. P. 11. Plaintiff has

failed to demonstrate any portion of Magistrate Judge Whalen’s October 12, 2018

Order that is either clearly erroneous or contrary to law. Accordingly, his objections




                                           3
are OVERRULED and the Magistrate Judge Whalen’s October 12, 2018 Order is

AFFIRMED.

IT IS SO ORDERED.



                                 s/Paul D. Borman
                                 PAUL D. BORMAN
                                 UNITED STATES DISTRICT JUDGE

Dated: April 3, 2019




                                    4
